DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed July 8, 2022 has been entered.  Claims 1, 2, 4-8, 10-16, and 20-25 are currently pending, of which claims 10-16 and 20 have been withdrawn from consideration.

Double Patenting
Applicant is advised that should claims 1, 2, and 4-7 be found allowable, claims 21-25 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
	The difference between the claims is that claim 1 recites in part “positioning an inlet end portion of the shunt in the anterior chamber; positioning an outlet end portion of the shunt in a subconjunctival region of the eye” and claim 21 recites in part “positioning the shunt with an inlet end portion thereof in an anterior chamber of the eye and with an outlet end portion thereof in a subconjunctival region of the eye.” Although the wording of these two limitations is slightly different, there is no difference in scope.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-6, 21, 23, and 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yu et al. (US 6,544,249, hereinafter “Yu”) in view of Tu et al. (US 2004/0127843, hereinafter “Tu”).  Regarding claims 1 and 21, Yu discloses the invention substantially as claimed including a method of placing an intraocular shunt (10) (Fig 1) into an eye, the method comprising the steps of: advancing a needle (32), in which the shunt (10) is disposed (Fig 2; col 6, ln 31-44, 56-57), into the eye through sclera (57) of the eye (Figs 3-8; col 6, ln 62 – col 7, ln 18); positioning an inlet end portion of the shunt in the anterior chamber (50); positioning an outlet end portion of the shunt in a subconjunctival region of the eye (52); and releasing the intraocular shunt to create a fluid-flow pathway from the anterior chamber to the subconjunctival region (Fig 8; col 6, ln 64-67).  
	However, Yu teaches the method is an ab interno method (Figs 3-8 – insertion through the cornea and across anterior chamber to sclera and subconjunctival region) and fails to teach an ab externo method comprising the steps of advancing the needle into the eye through the conjunctiva and sclera of the eye.  Tu discloses a similar method of placing an intraocular shunt into an eye to treat glaucoma (abstract) and teaches the methods “include both ab interno and ab externo procedures that involve non-flap operations” (para [0032]).  In one embodiment, the stent (30) or intraocular shunt is delivered through a delivery apparatus from the anterior chamber toward the scleral wall (Fig 31; para [0054]), similar to the method of Yu in an ab interno approach.  However, Tu teaches an alternate embodiment comprising an ab externo approach wherein a small puncture is created from the outside of the eye and the stent (30t) or shunt is inserted through a delivery apparatus (100c) from the scleral side rather than the anterior chamber side (Fig 45; para [0296-0299]).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Tu such that the shunt was implanted in an ab externo method instead of an ab interno method and the method comprised the steps of advancing the needle into the eye through the conjunctiva and sclera of the eye since substitution of one known method for another to reach the same desired target location would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
[AltContent: textbox (TU et al.)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Sclera)][AltContent: textbox (Conjunctiva)][AltContent: textbox (Anterior Chamber)]
    PNG
    media_image1.png
    687
    567
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Anterior Chamber)][AltContent: arrow][AltContent: textbox (Conjunctiva)][AltContent: arrow][AltContent: textbox (Subconjunctival space)][AltContent: arrow][AltContent: textbox (Sclera)][AltContent: textbox (YU et al.)][AltContent: textbox (Proposed modification – ab externo method approaching from outside the eye)][AltContent: arrow]
    PNG
    media_image2.png
    766
    497
    media_image2.png
    Greyscale




	Regarding claims 4-6, 23, and 24, Yu teaches the shunt (10) comprises a pharmaceutical or biological agent, wherein the pharmaceutical or biological agent comprises a coating on the surface of the shunt or wherein a portion of the shunt is impregnated with the pharmaceutical or biological agent (biological cells lining the inner surface of the tube or incorporated into the material of the tube – col 6, ln 1-9).

Claims 2 and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yu (US 6,544,249) and Tu (US 2004/0127843), as applied to claims 1 and 21, further in view of Pinchuk et al. (US 2007/0123812, hereinafter “Pinchuk”).  Yu and Tu disclose the invention substantially as claimed, as shown above, but fail to disclose the step of piercing the Tenon’s capsule of the eye.  Pinchuk teaches the conjunctiva (30) covers the sclera (26) and “a portion of the sclera 26 is covered by a thin tissue called Tenon’s membrane 36 which envelopes the bulb of the eye from the optic nerve (not shown) to the ciliary region, and separates the eye from the orbital fat and forms a socket in which the eye moves. Near its front, Tenon's membrane 36 blends into the conjunctiva 30 where it is attached to the ciliary region of the eye as shown” (Fig 1; para [0008]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination of Yu and Tu (see proposed modification in annotated Fig 7 of Yu above) such that the advancing step of the method additionally comprised piercing the Tenon’s capsule of the eye since it is obvious an ab externo method advancing through the conjunctiva and sclera of the eye to reach the anterior chamber would additionally have to advance through the Tenon’s membrane due to the anatomy of the eye.
	
Claims 7 and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yu (US 6,544,249) and Tu (US 2004/0127843), as applied to claims 1 and 23, further in view of Bronstein et al. (US 2011/0105986, hereinafter “Bronstein”).  Yu and Tu disclose the invention substantially as claimed, as shown above, but fail to disclose a time-release pharmaceutical or biological agent.  Bronstein discloses a similar implantable drainage implant and teaches the shunt may have one or more therapeutic agents incorporated into or coated on the shunt (para [0100]) including “agents for reduction of intraocular pressure, agents for prevention of fibrosis surrounding the inserted glaucoma drainage device, anti-inflammatory agents, immunosuppressive agents, and anti-proliferate agents, and combinations thereof” (para [0101]).  Furthermore, Bronstein teaches “the one or more therapeutic agents incorporated into or coated onto the shunt may be released locally from the shunt upon implantation, and in some embodiments, the one or more therapeutic agents may be released at a controlled rate and controlled amount following implantation. For example, in particular embodiments, the one or more therapeutic agents may be compounded or mixed with a release agent that reduces the rate of release of the therapeutic agent or allows the therapeutic agent to be time-released. In other embodiments, where more than one therapeutic agent is included in the shunt, each therapeutic agent may independently include a release agent, such that various therapeutic agents may be released at different times, or in a predetermined sequence” (para [0102]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination of Yu and Tu such that the shunt comprised a time-release pharmaceutical or biological agent, as taught by Bronstein, to reduce intraocular pressure, treat the surrounding tissue, and/or reduce rejection of the shunt by the body over time.

Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yu (US 6,544,249) and Tu (US 2004/0127843), as applied to claim 1 above, further in view of Palermo et al. (US 6,190,373).  Yu and Tu disclose the invention substantially as claimed, as shown above.  In particular, Yu teaches a deployment mechanism (inner tube 34) to push the shunt (10) disposed within the needle (32) to release the shunt (Figs 2-8; col 6, ln 45-49; col 7, ln 10-18).  However, Yu teaches the deployment mechanism is activated by longitudinal movement of the pusher and fails to disclose a rotation mechanism as claimed.  Palermo discloses a similar delivery device for advancing an implant out of cylindrical member (Fig 1) and teaches the pusher wire (114) is advanced longitudinally by a screw-driven apparatus in which an actuation knob (118) is rotated (col 4, ll 35-39).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Yu and Tu such that the deployment mechanism comprised a rotatable knob to effect longitudinal movement, as taught by Palermo, and the method included the steps of rotating the deployment mechanism in a first direction to push the shunt disposed within the needle since the substitution of one known element for another (a rotational actuation mechanism vs slider actuation mechanism) would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Alternatively, it would have been obvious to one of ordinary skill in the art at the time the invention was made to configure the deployment mechanism to have a rotatable knob to effect longitudinal movement, in view of Palermo, in order to improve the precision control and improve the ergonomics of the device since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 at 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  

Response to Arguments
Applicant’s arguments, see amendment, filed July 8, 2022, with respect to the rejection(s) of claim(s) 1, 2, and 4-8 under Pinchuk (US 2007/0123812) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yu (US 6,544,249) and Tu (US 2004/0127843).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ritch et al. (US 5,092,837) additionally teaches implanting a shunt (21) to create a fluid-flow pathway from the anterior chamber to the subconjunctival region of the eye (col 4, ln 55-67; col 5, ln 27-39; col 6, ln 41-45; Figs 3-4D).
Zhou et al. (US 7,192,412) additionally teaches a shunt device may be inserted into the eye in an ab interno OR in an ab externo procedure (col 1, ln 16-21; col 3, ln 64 – col 4, ln 11; col 22, ll 53-55)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771